Citation Nr: 0335073	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  00-18 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

Dr. J. A. J.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The veteran had active duty service from March 1969 to March 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision in 
which the Department of Veterans Affairs (VA) regional office 
(RO) in San Juan, Puerto Rico, denied entitlement to service 
connection for PTSD.

In an August 2001 decision, the Board denied entitlement to 
service connection for PTSD, reasoning that the veteran did 
not have current disability from PTSD.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as the Court).

In an Order dated in March 2002, the Court granted a joint 
motion and vacated the Board's August 2001 decision.  This 
matter was remanded to the Board to ensure full compliance 
with the Veterans Claims Assistance Act of 2000 (hereinafter 
referred to as VCAA), for reconsideration of the veteran's 
claim pursuant to a change in regulations pertaining to 
service connection for PTSD, and to ensure that all documents 
containing Spanish were translated to English.


REMAND

Effective June 18, 1999, the regulations pertaining to 
service connection for PTSD were changed.  Pursuant to 
38 C.F.R. § 3.304(f), it is not necessary that the veteran 
show a "clear diagnosis" of PTSD.  Instead, (quoting from 
the Joint Motion for Remand and Stay of Further Proceedings) 
" . . . the standard was changed to: 'Service connection for 
[PTSD] requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter, a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.'  38 C.F.R. 
§ 3.304(f) (2001) (emphasis added)."

The Court has also ordered that the Board ensure compliance 
with VCAA, which became law on November 9, 2000.  Generally, 
the VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  Under VCAA, VA must notify the claimant of 
information and lay or medical evidence needed to 
substantiate the claim, what portion of that information and 
evidence is his responsibility and what is VA's 
responsibility, and of VA's inability to obtain certain 
evidence.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Also, the Board notes that a regulation enacted by VA 
pursuant to VCAA has been invalidated.  In a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to insure compliance with the VCAA.  

In April 2003, the veteran's attorney submitted evidence 
directly to the Board.  The veteran did not waive 
consideration of such evidence by the RO.  In DVA, the 
Federal Circuit held that the amended rule codified at 
38 C.F.R. § 20.1304 (2003) was inconsistent with 
38 U.S.C.§ 7104(a).  Therefore, evidence submitted directly 
to the Board without a waiver of agency of original 
jurisdiction (AOJ) consideration, must be returned to the RO 
for consideration in the adjudication of the veteran's claim.  
The RO should consider this and other relevant evidence when 
re-adjudicating the claim.  


In the transmittal letter from the veteran's attorney, the 
attorney advised that the veteran was hospitalized and might 
remain so for six to twelve months.  VA must attempt to 
obtain the records associated with the veteran's 
hospitalization.

Accordingly, this matter is remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a 
neuropsychiatric disorder, including 
PTSD.  The RO should take all necessary 
steps to obtain any pertinent records 
that are not currently part of the claims 
folder and associate them with the claims 
folder.  

2.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  The RO should ensure that VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, and any other 
applicable legal precedent.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  

3.  Thereafter, the RO should 
readjudicate the veteran's claim now 
before the Board on appeal, with 
particular attention to the current 
version of 38 C.F.R. § 3.304(f) and 
evidence submitted directly to the Board 
since the issuance of the last 
supplemental statement of the case.  If 
any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




